PER CURIAM.
This is an appeal from an order of the district court of the county of Olmsted denying the plaintiffs’ motion for a new trial. The assignments of error raise the questions, whether the verdict is sustained by the evidence, whether the trial court erred in its rulings as to the admission of evidence, and whether it erred in- its instructions to the jury. The important question is whether the evidence is sufficient to sustain the verdict. The plaintiffs, who are real estate brokers, brought this action to recover $250 as commission.
The complaint alleged that the defendant promised to pay them two and a half per cent, of the purchase price of his property, when he sold it, if they would list it'and assist him in finding a purchaser therefor; that they performed the contract on their part; and that the defendant sold the 'property for $10,000. The making of the alleged contract and its performance by the plaintiffs were put in issue by the answer. The evidence as to this issue was conflicting, but sufficient to support a verdict in favor of the defendant.
The alleged errors in the rulings of the trial court and in its charge are peculiar to this case and a discussion of them would serve no useful purpose. We have examined each of them, and find, upon a consideration of the whole record, that no errors were committed by the trial court affecting the substantial merits of the cause.
Order affirmed.